ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, Chief Judge, CARNES, Circuit Judge, and BRIGHT *, Senior Circuit Judge.
PER CURIAM:
In light of the Supreme Court’s holding in this case, Boca Grande Club, Inc. v. Florida Power & Light Co., Inc., - U.S. -, 114 S.Ct. 1472, 128 L.Ed.2d 165 (1994), that “actions for contribution against settling defendants are neither necessary nor permitted,” we find that Florida Power & Light may not pursue its claim for contribution against Boca Grande Club, Inc. (“Boca Grande”). Accordingly, we AFFIRM the district court’s grant of summary judgment in favor of Boca Grande.
IT IS SO ORDERED.